DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoi (US 2019/0199917 A1).
Consider claim 1, Kadoi teaches an imaging device capable of performing automatic imaging and automatic authentication registration, comprising: at least one processor ([0029] and [0263]); and at least one memory holding a program ([0029] and [0263]) that makes the processor function as: an imaging unit configured to image a subject (206 of Fig. 2), a search unit configured to search for a subject detected in image data acquired by the imaging unit ([0093] and [0153] – [0162]), an authentication registration unit configured to authenticate and store the detected subject ([0192] and [0224] – [0233]), and a control unit configured to perform authentication registration determination of whether or not a first condition under which the authentication registration unit performs the automatic authentication registration is satisfied ([0192] and [0224] – [0233]) and imaging determination of whether or not a second condition for performing the automatic imaging is satisfied ([0172] – [0173], [0198], and [0201] – [0206]), and to control timings of the automatic imaging and the automatic authentication registration, wherein the control unit determines the timing of the automatic authentication registration by executing the authentication registration determination and the imaging determination related to the detected subject while controlling searching in the search unit ([0093] – [0104] and [0224] – [0233]).
Consider claim 2, Kadoi teaches the control unit prioritizes the authentication registration determination over the imaging determination ([0202] – [0206]).
Consider claim 3, Kadoi teaches if a result of the authentication registration determination and the imaging determination is that the first condition is satisfied, the authentication registration unit registers the detected subject, and if the first condition is not satisfied and the second condition is satisfied, the control unit controls the automatic imaging ([0103] – [0104] and Fig. 7.  See also [0224] – [0229]).
Consider claim 4, Kadoi teaches the processor further functions as: a first changing unit configured to change an imaging direction ([0027]); and a second changing unit configured to change an imaging angle of view ([0027]), wherein the control unit controls a timing for the first or second changing unit to change the imaging direction or the imaging angle of view in the automatic imaging and the automatic authentication registration ([0093], [0155] – [0162], [0174], and [0190]).
Consider claim 5, Kadoi teaches the first changing unit includes a drive unit configured to rotationally move the imaging unit in a plurality of directions ([0027], [0093], [0155] – [0162], [0174], and [0190]), and wherein the second changing unit changes an angle of view in the automatic imaging by driving a lens or performing image processing ([0027], [0093], [0155] – [0162], [0174], and [0190]).
Consider claim 7, Kadoi teaches if it is determined that the first condition is satisfied, the control unit performs control such that the second changing unit changes a size of a face of the subject to a size set in advance ([0161]).
Consider claim 10, Kadoi teaches if it is determined that the first condition is satisfied and there is an imaging instruction from an external device, the control unit performs control for stopping a process of the automatic authentication registration (power button capable of performing an operation on a power switch. [0027].  The user is able to turn off the power of the device by operating the power button at any time.  See also Fig. 7).
Consider claim 29, claim 29 recites the method implemented in the imaging device claimed in claim 1.  Thus, it is rejected for the same reasons.
Consider claim 30, claim 30 recites a non-transitory recording medium storing a control program ([0009] and [0263] of Kadoi) of an imaging device claimed in claim 1.  Thus, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8, 13, 16-17, 20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi (US 2019/0199917 A1) in view of Tsubusaki (US 2016/0191812 A1).
Consider claim 6, Kadoi teaches all the limitations in claim 4 but does not explicitly teach if it is determined that the first condition is satisfied, the control unit performs control such that the first changing unit disposes a face of the subject at a center of the imaging angle of view.
Tsubusaki teaches if it is determined that the first condition is satisfied, the control unit performs control such that the first changing unit disposes a face of the subject at a center of the imaging angle of view ([0072] – [0082] and Fig 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing a face of the subject at a center of the imaging angle of view because such incorporation would efficiently prevent a subject from falling outside of a frame while preventing an erroneous operation due to camera shake or the like.  [0072].
Consider claim 8, Tsubusaki teaches if it is determined that the second condition is satisfied and the detected subject is a person, the control unit performs control such that the second changing unit changes the imaging angle of view to an imaging angle of view including the subject ([0067] – [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing a face of the subject at a center of the imaging angle of view because such incorporation would efficiently prevent a subject from falling outside of a frame while preventing an erroneous operation due to camera shake or the like.  [0072].
Consider claim 13, Tsubusaki teaches if it is determined that the first condition is satisfied, the control unit performs control such that the second changing unit adjusts the imaging angle of view before the automatic authentication registration ([0141] – [0143] and Fig. 7.  See also Fig. 20 for details of zoom operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing a face of the subject at a center of the imaging angle of view because such incorporation would efficiently prevent a subject from falling outside of a frame while preventing an erroneous operation due to camera shake or the like.  [0072].
Consider claim 16, the combination of Kadoi and Tsubusaki teaches in the automatic imaging, the control unit acquires information regarding a distance of the subject ([0117] – [0119] and [0158] of Tsubusaki) and a detection frequency ([0192] and [0201] – [0205] of Kadoi), determines a priority of imaging of each subject ([0192] and [0201] – [0205] of Kadoi), and determines a subject of which the priority is within a preset range as an imaging target subject among a plurality of the detected subjects ([0192] and [0201] – [0208] of Kadoi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing a face of the subject at a center of the imaging angle of view because such incorporation would efficiently prevent a subject from falling outside of a frame while preventing an erroneous operation due to camera shake or the like.  [0072].
Consider claim 17, Kadoi teaches the control unit determines, as imaging target subjects, a first subject of which the priority is a first priority and a second subject of which the priority is a second priority within a preset range from the first priority ([0192] and [0201] – [0208]).
Consider claim 20, Tsubusaki teaches the control unit performs a process of storing and managing feature information of a subject in a storage unit ([0057] and [0111] – [0112]), and determines whether or not feature information of the detected subject matches the feature information stored in the storage unit ([0057], [0111] – [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing a face of the subject at a center of the imaging angle of view because such incorporation would efficiently prevent a subject from falling outside of a frame while preventing an erroneous operation due to camera shake or the like.  [0072].
Consider claim 23, Tsubusaki teaches if the feature information of the detected subject is acquired, the control unit performs a process of storing feature information of a subject of which the priority is a preset value or within a preset range in the storage unit ([0057] and [0111] – [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing a face of the subject at a center of the imaging angle of view because such incorporation would efficiently prevent a subject from falling outside of a frame while preventing an erroneous operation due to camera shake or the like.  [0072].
Consider claim 24, Kadoi teaches the control unit determines the priority of the subject on the basis of an elapsed time from the last detection date and time of the detected subject ([0167]).
Consider claim 25, Kadoi teaches the processor further functions as a changing unit configured to change an imaging direction, and wherein the control unit controls imaging of the determined imaging target subject by controlling the changing unit ([0027], [0032], [0081], [0093], [0159] – [0162], and [0190]).
Consider claim 26, Kadoi teaches the processor further functions as a changing unit configured to change an imaging angle of view, and wherein the control unit controls imaging in a state in which the determined imaging target subject is included in the imaging angle of view by controlling the changing unit ([0027], [0032], [0081], [0093], [0159] – [0162], and [0190]).
Consider claim 27, Kadoi teaches the control unit determines the priority of the subject by using information regarding an orientation of a face of the subject or a reliability indicating certainty of the face ([0139] – [0140]).
Consider claim 28, Kadoi teaches the control unit performs control for outputting image data of the face of the subject and the priority ([0161] – [0162], [0167] and [0190]).
Claim(s) 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi (US 2019/0199917 A1) in view of Tsubusaki (US 2016/0191812 A1) and Ota (US 2019/0014301 A1).
Consider claim 19, the combination of Kadoi and Tsubusaki teaches all the limitations in claim 17 but does not explicitly teach the control unit determines a priority of imaging of each subject by using information regarding distances to the first and second subjects from the imaging device.
Ota teaches the control unit determines a priority of imaging of each subject by using information regarding distances to the first and second subjects from the imaging device ([0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a priority of imaging of each subject by using information regarding distances to the first and second subjects from the imaging device because such incorporation would reduce overall computation amount.  [0093].
Consider claim 21, Ota teaches the storage unit stores the feature information of the subject and the priority in association with each other ([0055] – [0059] and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a priority of imaging of each subject by using information regarding distances to the first and second subjects from the imaging device because such incorporation would reduce overall computation amount.  [0093].
Consider claim 22, Tsubusaki teaches if the subject corresponding to the feature information stored in the storage unit is detected, the control unit performs a process of updating the priority stored in the storage unit depending on the priority of the detected subject ([0101], [0120], [0143], [0167] – [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing a face of the subject at a center of the imaging angle of view because such incorporation would efficiently prevent a subject from falling outside of a frame while preventing an erroneous operation due to camera shake or the like.  [0072].
Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi (US 2019/0199917 A1) in view of Wakamatsu (US 2018/0082144 A1).
Consider claim 11, Kadoi teaches all the limitations in claim 1 but does not explicitly teach the first condition based on acquired face information of the subject is a reliability of face detection is more than a threshold value and a face of the subject is facing the front of the imaging device, or a state in which the reliability is more than the threshold value continues and a face of the subject is facing the front of the imaging device.
Wakamatsu teaches the first condition based on acquired face information of the subject is a reliability of face detection is more than a threshold value and a face of the subject is facing the front of the imaging device, or a state in which the reliability is more than the threshold value continues and a face of the subject is facing the front of the imaging device ([0178] – [0198]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using a reliability of face detection exceeding a threshold value and a face of the subject is facing the front of the imaging device because such incorporation would improve detection accuracy by combining a plurality of face detection methods.  [0170].
Consider claim 12, Wakamatsu teaches the control unit acquires information regarding the detected subject ([0168] – [0178]) and imaging history information ([0178] – [0198]), and computes a score of the imaging and calculates a determination threshold value ([0178] – [0198]), and wherein the second condition is a condition that the score exceeds the determination threshold value ([0252], [0299], and [0330]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using a reliability of face detection exceeding a threshold value and a face of the subject is facing the front of the imaging device because such incorporation would improve detection accuracy by combining a plurality of face detection methods.  [0170].
Consider claim 14, Wakamatsu teaches the processor further functions as an acquisition unit configured to acquire information calculated or changed through machine learning of the image data ([0168] – [0178] and [0199] – [0206]), and wherein the control unit performs registration determination on the subject or imaging determination based on the second condition by using the information acquired by the acquisition unit ([0168] – [0178], [0252], [0299], and [0330]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using a reliability of face detection exceeding a threshold value and a face of the subject is facing the front of the imaging device because such incorporation would improve detection accuracy by combining a plurality of face detection methods.  [0170].
Consider claim 15, Kadoi teaches the control unit performs determination of whether or not a condition for transition to a low power consumption state or a condition for canceling the low power consumption state is satisfied by using the information acquired by the acquisition unit, and controls the supply of power based on a result of the determination ([0100] – [0103]).
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486